DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “detection system” in claims 1, 5, and 8 and “prediction system” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
detection system refers to Fig 10  a camera (Box 210), sensors (Box 220), radar (Box 230) and lidar (Box 240).
prediction system refers to “a recognition system…a calculation system…and a comparing system…Each of the recognition system…the calculation system…and the comparing system…may be formed of one or more circuits in a controller…The controller…may be an electronic control unit (ECU) and performs the various prediction processes using one or more processors” (Applicant specification as filed [0026]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20200189592 A1) in view of Funk et al. (US 20180178781 A1).
Regarding Claim 1, Jang teaches a system for maneuvering a vehicle ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), the system comprising: a detection system that is configured to detect a nearby vehicle adjacent to the vehicle ([0034] “The sensor unit…may acquire information about the traveling state of the autonomous vehicle…and information about the traveling state of at least one adjacent vehicle…traveling in a lane adjacent to the traveling lane of the autonomous vehicle”); a prediction system that is configured to calculate a predicted trajectory of the nearby vehicle upon receiving a detection result from the detection system ([0105] “Upon sensing the adjacent vehicle…in the opposite lane through the first sensor…the controller…may predict the traveling path of the adjacent vehicle…based on the lateral velocity and the longitudinal velocity of the adjacent vehicle…in the adjacent lane”); and a vehicle control system that is configured to maneuver the vehicle based on the predicted trajectory upon receiving a control signal from the prediction system ([0095] “the controller…may perform control such that the velocity of the autonomous vehicle…is increased or maintained in order to prevent a collision with the adjacent vehicle”).

Jang does not teach wherein the vehicle control system maneuvers the vehicle to keep a specified distance away from the nearby vehicle.  However, Funk teaches this limitation ([0069] “autonomously controlling, with the computing system, at least one of the vehicle brake system, the vehicle gear system, the vehicle electronic throttle control system, the vehicle steering system, or the vehicle turn signal system to maintain at least a predetermined safe distance between the vehicle and any adjacent vehicles”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include the vehicle control system maneuvers the vehicle to keep a specified distance away from the nearby vehicle as taught by Funk in order to “safely navigate the vehicle to a safe road-side location while avoiding collisions with other vehicles” (Funk, 0070).

Regarding Claim 4, Jang teaches the system for maneuvering a vehicle according to claim 1 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), wherein the prediction system is configured to: determine whether the vehicle is entering a curve ( [0102] “the autonomous vehicle… attempts to enter on a curved road”); calculate a curvature of the curve ([0040] “in order to indicate the shape of the road, the road shape data displays opposite side boundary lines Q and S of the road and a center line R between the boundary lines Q and S as a set of dots, and displays longitudinal data and latitudinal data of each dot as coordinate values….may provide information about the intercept orientation of each dot, i.e. information about the orientation of a line tangent to the curve of the road at each dot….the intercept orientation information is displayed within a range of 0° to 360° in the clockwise direction on the assumption that the absolute orientation of due north is 0”); and calculate the predicted trajectory of the nearby vehicle based on the curvature ([0102] “in the case in which the adjacent vehicle…attempts to cut into the lane that the autonomous vehicle…attempts to enter on a curved road, the autonomous vehicle…may predict the cut-in point of the adjacent vehicle…and may establish a strategy for avoiding a collision with the adjacent vehicle”).  

Regarding Claim 5, Jang teaches the system for maneuvering a vehicle according to claim 4 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), wherein the detection system is configured to detect the nearby vehicle that is present on an inner side of the vehicle in the curve ([0101] “FIG. 6(a) is a view showing the traveling situation in which the adjacent vehicle…simultaneously attempts to cut into the lane that the autonomous vehicle attempts to enter on a curved road”), and the prediction system is configured to calculate a corrective trajectory of the vehicle to shift outward in the curve ([0112] “the controller…may preset a specific control signal for decelerating or accelerating the autonomous vehicle…or for applying torque in the direction in which a collision with the adjacent vehicle…is avoided…for example, in the leftward direction“; Examiner interprets leftward direction as shift outward). 

Jang does not teach to be the specified distance away from the predicted trajectory of the nearby vehicle. However, Funk teaches this limitation ([0069] “autonomously controlling, with the computing system, at least one of the vehicle brake system, the vehicle gear system, the vehicle electronic throttle control system, the vehicle steering system, or the vehicle turn signal system to maintain at least a predetermined safe distance between the vehicle and any adjacent vehicles”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include to be the specified distance away from the predicted trajectory of the nearby vehicle as taught by Funk in order to “safely navigate the vehicle to a safe road-side location while avoiding collisions with other vehicles” (Funk, 0070).

Regarding Claim 8, Jang teaches the system for maneuvering a vehicle according to claim 1 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), wherein the prediction system is configured to generate information about the nearby vehicle based on the detection result from the detection system ([0034] “The sensor unit…may acquire information about the traveling state of the autonomous vehicle… and information about the traveling state of at least one adjacent vehicle…traveling in a lane adjacent to the traveling lane of the autonomous vehicle”), and the information includes a size, offset, heading, or speed of the nearby vehicle ([0035] “The out-of-vehicle information sensor…may collect out-of-vehicle information, such as the relative position, the relative velocity, and the orientation information of the adjacent vehicle…located within a predetermined detection range”).  

Regarding Claim 9, Jang teaches the system for maneuvering a vehicle according to claim 1 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), the system further comprising: a notification system that is configured to generate a notification upon receiving a control signal from the prediction system ([0045] “The controller…may calculate the time…desired for each of the autonomous vehicle…and the adjacent vehicle…to arrive at the predicted cut-in point, and may transmit a signal for controlling the driving of the autonomous vehicle…to the driving unit ”), wherein the notification notifies that there is possibility of collision between the vehicle and the nearby vehicle ([0094] “The controller…may…predict whether a collision between the autonomous vehicle…and the adjacent vehicle…will occur, and may transmit a signal for driving the autonomous vehicle…to the driving unit”).  

Regarding Claim 10, Jang teaches the system for maneuvering a vehicle according to claim 8 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”), wherein the prediction system is configured to calculate the predicted trajectory of the nearby vehicle based on the information about the nearby vehicle ( [0105] “Upon sensing the adjacent vehicle…in the opposite lane through the first sensor…the controller…may predict the traveling path of the adjacent vehicle…based on the lateral velocity and the longitudinal velocity of the adjacent vehicle…in the adjacent lane).  
Regarding Claim 11, Jang teaches a method for maneuvering a vehicle ([0011] “The vehicle running control method”), the method comprising: detecting a nearby vehicle adjacent to the vehicle ([0034] “The sensor unit…may acquire information about the traveling state of the autonomous vehicle…and information about the traveling state of at least one adjacent vehicle…traveling in a lane adjacent to the traveling lane of the autonomous vehicle”); calculating a predicted trajectory of the nearby vehicle ([0105] “Upon sensing the adjacent vehicle…in the opposite lane through the first sensor…the controller…may predict the traveling path of the adjacent vehicle…based on the lateral velocity and the longitudinal velocity of the adjacent vehicle…in the adjacent lane”).

Jang does not teach maneuvering the vehicle based on the predicted trajectory to keep a specified distance away from the nearby vehicle.  However, Funk teaches this limitation ([0069] “autonomously controlling, with the computing system, at least one of the vehicle brake system, the vehicle gear system, the vehicle electronic throttle control system, the vehicle steering system, or the vehicle turn signal system to maintain at least a predetermined safe distance between the vehicle and any adjacent vehicles”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include maneuvering the vehicle based on the predicted trajectory to keep a specified distance away from the nearby vehicle as taught by Funk in order to “safely navigate the vehicle to a safe road-side location while avoiding collisions with other vehicles” (Funk, 0070).

Regarding Claim 14, Jang teaches the method for maneuvering a vehicle according to claim 11 ([0011] “The vehicle running control method”), the method further comprising: determining whether the vehicle is entering a curve ( [0102] “the autonomous vehicle… attempts to enter on a curved road”); and calculating a curvature of the curve ([0040] “in order to indicate the shape of the road, the road shape data displays opposite side boundary lines Q and S of the road and a center line R between the boundary lines Q and S as a set of dots, and displays longitudinal data and latitudinal data of each dot as coordinate values….may provide information about the intercept orientation of each dot, i.e. information about the orientation of a line tangent to the curve of the road at each dot….the intercept orientation information is displayed within a range of 0° to 360° in the clockwise direction on the assumption that the absolute orientation of due north is 0”), wherein the predicted trajectory of the nearby vehicle is calculated based on the curvature ([0102] “in the case in which the adjacent vehicle…attempts to cut into the lane that the autonomous vehicle…attempts to enter on a curved road, the autonomous vehicle…may predict the cut-in point of the adjacent vehicle…and may establish a strategy for avoiding a collision with the adjacent vehicle”).  

Regarding Claim 15, Jang teaches the method for maneuvering a vehicle according to claim 14 ([0011] “The vehicle running control method”), the method further comprising: calculating a corrective trajectory of the vehicle ([0112] “the controller…may preset a specific control signal for decelerating or accelerating the autonomous vehicle…or for applying torque in the direction in which a collision with the adjacent vehicle…is avoided”); and determining whether the nearby vehicle is present on an inner side of the vehicle in the curve ([0101] “FIG. 6(a) is a view showing the traveling situation in which the adjacent vehicle…simultaneously attempts to cut into the lane that the autonomous vehicle attempts to enter on a curved road”), wherein the corrective trajectory of the vehicle is calculated to shift outward in the curve ([0112] “the controller…may preset a specific control signal for decelerating or accelerating the autonomous vehicle…or for applying torque in the direction in which a collision with the adjacent vehicle…is avoided...for example, in the leftward direction“; Examiner interprets leftward direction as shift outward). 

Jang does not teach to be the specified distance away from the predicted trajectory of the nearby vehicle. However, Funk teaches this limitation ([0069] “autonomously controlling, with the computing system, at least one of the vehicle brake system, the vehicle gear system, the vehicle electronic throttle control system, the vehicle steering system, or the vehicle turn signal system to maintain at least a predetermined safe distance between the vehicle and any adjacent vehicles”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include to be the specified distance away from the predicted trajectory of the nearby vehicle as taught by Funk in order to “safely navigate the vehicle to a safe road-side location while avoiding collisions with other vehicles” (Funk, 0070).

Regarding Claim 18, Jang teaches the method for maneuvering a vehicle according to claim 11 ([0011] “The vehicle running control method”), the method further comprising: generating information about the nearby vehicle ([0034] “The sensor unit…may acquire information about the traveling state of the autonomous vehicle… and information about the traveling state of at least one adjacent vehicle…traveling in a lane adjacent to the traveling lane of the autonomous vehicle”), wherein the information includes a size, offset, heading, or speed of the nearby vehicle ([0035] “The out-of-vehicle information sensor…may collect out-of-vehicle information, such as the relative position, the relative velocity, and the orientation information of the adjacent vehicle…located within a predetermined detection range”).  

Regarding Claim 19, Jang teaches the method for maneuvering a vehicle according to claim 11 ([0011] “The vehicle running control method”), the method further comprising: generating a notification that notifies there is possibility of collision between the vehicle and the nearby vehicle ([0094] “The controller…may…predict whether a collision between the autonomous vehicle…and the adjacent vehicle…will occur, and may transmit a signal for driving the autonomous vehicle…to the driving unit”).  

Regarding Claim 20, Jang teaches the method for maneuvering a vehicle according to claim 18 ([0011] “The vehicle running control method”), wherein the predicted trajectory of the nearby vehicle is calculated based on the information about the nearby vehicle ( [0105] “Upon sensing the adjacent vehicle…in the opposite lane through the first sensor…the controller…may predict the traveling path of the adjacent vehicle…based on the lateral velocity and the longitudinal velocity of the adjacent vehicle…in the adjacent lane).  

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20200189592 A1) in view of Funk et al. (US 20180178781 A1) in further view of Akamatsu et al. (US 20200307623 A1)
Regarding Claim 2, Jang teaches the system for maneuvering a vehicle according to claim 1 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”).  Jang does not teach wherein the prediction system is configured to estimate a first distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle, and the vehicle control system maneuvers the vehicle when the first distance is shorter than a reference distance.  However, Akamatsu teaches these limitations.

Akamatsu teaches the prediction system is configured to estimate a first distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle ([0041] “the control device…compares the lateral inter-vehicle distance…with a first distance threshold….to determine whether or not the lateral inter-vehicle distance…is less than the first distance threshold”), and the vehicle control system maneuvers the vehicle when the first distance is shorter than a reference distance ([0041] “When the lateral inter-vehicle distance…is less than the first distance threshold…the control device…executes the control flow”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include the prediction system is configured to estimate a first distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle, and the vehicle control system maneuvers the vehicle when the first distance is shorter than a reference distance as taught by Akamatsu in order to determine “that there is no other vehicle with a short inter-vehicle distance in the lateral direction of the subject vehicle” (Akamatsu. [0041]).

Regarding Claim 3, Jang teaches the system for maneuvering a vehicle according to claim 2 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”).  Jang does not teach wherein the prediction system is configured to: calculate a corrective trajectory of the vehicle when the first distance is shorter than the reference distance; and estimate a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle, and the vehicle control system maneuvers the vehicle when the second distance is shorter than the reference distance. However, Akamatsu teaches these limitations.

Akamatsu teaches wherein the prediction system is configured to: calculate a corrective trajectory of the vehicle when the first distance is shorter than the reference distance ([0041] “When the lateral inter-vehicle distance…is less than the first distance threshold…the control device…executes the control flow, Fig 2); and estimate a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle ([0042] “the control device…compares the inter-vehicle distance….in the traveling direction with a second distance threshold…to determine whether or not the inter-vehicle distance…in the traveling direction is less than the second distance threshold”), and the vehicle control system maneuvers the vehicle when the second distance is shorter than the reference distance ([0042] “When the inter-vehicle distance…in the traveling direction is less than the second distance threshold…the control device…executes the control flow”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include the prediction system is configured to: calculate a corrective trajectory of the vehicle when the first distance is shorter than the reference distance; and estimate a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle, and the vehicle control system maneuvers the vehicle when the second distance is shorter than the reference distance as taught by Akamatsu in order to determine “that there is no other vehicle with a short inter-vehicle distance in the lateral direction of the subject vehicle” (Akamatsu. [0041]).

Regarding Claim 12, Jang teaches the method for maneuvering a vehicle according to claim 11 ([0011] “The vehicle running control method”).  Jang does not teach the method further comprising: estimating a first distance between the vehicle and the nearby vehicle based on the predicted trajectory, wherein the method maneuvers the vehicle when the first distance is shorter than a reference distance.  However, Akamatsu teaches these limitations.

Akamatsu teaches estimating a first distance between the vehicle and the nearby vehicle based on the predicted trajectory ([0041] “the control device…compares the lateral inter-vehicle distance…with a first distance threshold….to determine whether or not the lateral inter-vehicle distance…is less than the first distance threshold”), wherein the method maneuvers the vehicle when the first distance is shorter than a reference distance ([0041] “When the lateral inter-vehicle distance…is less than the first distance threshold…the control device…executes the control flow”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include estimating a first distance between the vehicle and the nearby vehicle based on the predicted trajectory, wherein the method maneuvers the vehicle when the first distance is shorter than a reference distance as taught by Akamatsu in order to determine “that there is no other vehicle with a short inter-vehicle distance in the lateral direction of the subject vehicle” (Akamatsu. [0041]).

Regarding Claim 13, Jang teaches the method for maneuvering a vehicle according to claim 12 ([0011] “The vehicle running control method”).  Jang does not teach the method further comprising: calculating a corrective trajectory of the vehicle when the first distance is shorter than the reference distance; and estimating a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle, wherein the method maneuvers the vehicle when the second distance is shorter than the reference distance.  However, Akamatsu teaches these limitations.

Akamatsu teaches wherein the prediction system is configured to: calculating a corrective trajectory of the vehicle when the first distance is shorter than the reference distance ([0041] “When the lateral inter-vehicle distance…is less than the first distance threshold…the control device…executes the control flow, Fig 2); and estimating a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle ([0042] “the control device…compares the inter-vehicle distance….in the traveling direction with a second distance threshold…to determine whether or not the inter-vehicle distance…in the traveling direction is less than the second distance threshold”), wherein the method maneuvers the vehicle when the second distance is shorter than the reference distance ([0042] “When the inter-vehicle distance…in the traveling direction is less than the second distance threshold…the control device…executes the control flow”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include calculating a corrective trajectory of the vehicle when the first distance is shorter than the reference distance; and estimating a second distance between the vehicle and the nearby vehicle based on the predicted trajectory of the nearby vehicle and the corrective trajectory of the vehicle, wherein the method maneuvers the vehicle when the second distance is shorter than the reference distance as taught by Akamatsu in order to determine “that there is no other vehicle with a short inter-vehicle distance in the lateral direction of the subject vehicle” (Akamatsu. [0041]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20200189592 A1) in view of Funk et al. (US 20180178781 A1) in further view of Adam et al. (US 20190071013  A1).

Regarding Claim 6, Jang teaches the system for maneuvering a vehicle according to claim 4 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”).  Jang does not teach wherein the prediction system is configured to recognize a road surface marking and is configured to calculate the curvature using the road surface marking.  However, Adam teaches these limitations.

Adams teaches the prediction system is configured to recognize a road surface marking and is configured to calculate the curvature using the road surface marking ([0003] “The sensors may also identify lane markings on the road”) and is configured to calculate the curvature using the road surface marking  ([0085] “the camera…can record data points such as lane markers on a lane to determine lane lines, lane width data, and construct curvature line data for a particular road”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include the prediction system is configured to recognize a road surface marking and is configured to calculate the curvature using the road surface marking as taught by Adam in order to determine road curvature without a “map database….includes lane width data for each lane of a road at each point along the road” (Adam, [0085]).
Regarding Claim 7, Jang teaches the system for maneuvering a vehicle according to claim 6 ([0046] “The driving unit…is configured to drive the autonomous vehicle…in response to the control signal transmitted by the controller”).  Jang does not teach wherein the prediction system is configured to determine whether the road surface marking is clear and is configured to calculate the curvature using the road surface marking if the road surface marking is clear.  However, Adam teaches these limitations.

Adam teaches the prediction system is configured to determine whether the road surface marking is clear ([0028] “determining whether the object is in the same lane as the vehicle increases in difficulty with the distance between the vehicle and the object due to…measurement inaccuracies and the decreasing ability to identify lane markings at distance”) and is configured to calculate the curvature using the road surface marking if the road surface marking is clear ([0085]  “the camera…an record data points such as lane markers on a lane to determine lane lines, lane width data, and construct curvature line data for a particular road”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include the prediction system is configured to determine whether the road surface marking is clear and is configured to calculate the curvature using the road surface marking if the road surface marking is clear as taught by Adam in order to determine road curvature without a “map database….includes lane width data for each lane of a road at each point along the road” (Adam, [0085]).

Regarding Claim 16, Jang teaches the method for maneuvering a vehicle according to claim 14 ([0011] “The vehicle running control method”).  Jang does not teach the method further comprising: recognizing a road surface marking, wherein the curvature is calculated using the road surface marking.  However, Adam teaches these limitations.

Adams teaches recognizing a road surface marking ([0003] “The sensors may also identify lane markings on the road”) wherein the curvature is calculated using the road surface marking  ([0085] “the camera…can record data points such as lane markers on a lane to determine lane lines, lane width data, and construct curvature line data for a particular road”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include : recognizing a road surface marking, wherein the curvature is calculated using the road surface marking as taught by Adam in order to determine road curvature without a “map database….includes lane width data for each lane of a road at each point along the road” (Adam, [0085]).

Regarding Claim 17, Jang teaches the method for maneuvering a vehicle according to claim 16 ([0011] “The vehicle running control method”).  Jang does not teach the method further comprising: determining whether the road surface marking is clear, wherein the curvature is calculated using the road surface marking if the road surface marking is determined to be clear.  However, Adam teaches these limitations.

Adam teaches determining whether the road surface marking is clear ([0028] “determining whether the object is in the same lane as the vehicle increases in difficulty with the distance between the vehicle and the object due to…measurement inaccuracies and the decreasing ability to identify lane markings at distance”), wherein the curvature is calculated using the road surface marking if the road surface marking is determined to be clear ([0085]  “the camera…an record data points such as lane markers on a lane to determine lane lines, lane width data, and construct curvature line data for a particular road”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jang to include determining whether the road surface marking is clear, wherein the curvature is calculated using the road surface marking if the road surface marking is determined to be clear as taught by Adam in order to determine road curvature without a “map database….includes lane width data for each lane of a road at each point along the road” (Adam, [0085]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20220180750 A1) discloses the detection system is configured to detect the nearby vehicle that is present on an inner side of the vehicle in the curve ([0100] “that the current position of the first vehicle relative to the second vehicle is the inner adjacent lane”, as shown in FIG. 6A).
Ishikawa et al. (US 20220234576 A1) discloses the prediction system is configured to generate information about the nearby vehicle based on the detection result from the detection system ([0037] “the exterior environment recognition unit…recognizes the position, speed, and acceleration of a surrounding vehicle (a forward vehicle or a rearward vehicle) traveling around the subject vehicle, [0059]  “it is determined whether or not the other vehicle…traveling in a lane adjacent to one side of the traveling lane of the subject vehicle…is recognized in front of the subject vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662